Citation Nr: 1759555	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his spouse, and his daughter


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran, his spouse, and his daughter testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran's current bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The appeal of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, the Veteran contends that he was exposed to loud noise from a rocket launcher, the Browning Automatic Rifle (BAR), the M60 machine gun, and the 45 millimeter pistol without hearing protection.  See Hearing Transcript at 6.

As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (sensorineural hearing loss) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma during service, specifically due to loud weapon noise.  As reflected in the DD Form 214, the Veteran was a light weapons infantryman in the United States Army.  The Veteran's contentions regarding noise exposure are credible and consistent with the places, types, and circumstances of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  The April 2011 VA audiology examination report and a September 2017 private audiology record revealed that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss began in service, that is, whether bilateral hearing loss was directly "incurred" in service.  In the VA audiology examination from April 2011, the VA examiner opined that it is less likely as not that the bilateral hearing loss was caused by, or the result of, military noise exposure.  The VA examiner's opinion was partially based on the rationale that enlistment and separation audiograms document excellent hearing on entry and discharge from the service, appearing to base the opinion, at least in part, on an absence of an immediate hearing loss disability during service.  Such opinion based, in part, on the fact that the hearing loss disability did not manifest during service is legally erroneous.  

The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  Given the above finding of an in-service event of loud noise exposure during service, and the at least partial basis for the opinion on the absence of a hearing loss disability during service, the Board finds the April 2011 VA examiner's medical opinion to be legally inadequate with respect to the issue of hearing loss.

Significantly, the April 2011 VA audiology examiner diagnosed bilateral tinnitus and opined that the tinnitus symptoms were as likely as not caused by, or the result of, military noise exposure.  Based on this opinion, the Veteran was awarded service connection for tinnitus in the May 2011 rating decision.  The Board finds this opinion regarding tinnitus is also supportive of the appeal of service connection for bilateral hearing loss.  The April 2011 VA examiner's opinion helps establish acoustic trauma during service and that the Veteran has a current disability of the ears as a result of that trauma.  Indeed, the Veteran's hearing loss disability (identified as sensorineural hearing loss) is of the type and configuration that is consistent with in-service noise exposure, given the Veteran's history and current diagnosis of tinnitus.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  

The Veteran underwent another VA audiology examination in March 2013.  At that time, the VA examiner indicated that a medical opinion regarding the etiology of the bilateral hearing loss could not be provided without resorting to speculation.  The VA examiner explained that he could not obtain valid/reliable air conduction thresholds, and without that information, it is difficult to provide an opinion on the etiology of the hearing loss.  Given the VA examiner's inability to opine as to the etiology of the bilateral hearing loss disability, the Board finds the March 2013 VA audiology examination to be of no probative value.

In support of the claim, the Veteran's private audiologist, B.M., conducted an audiology examination of the Veteran in August 2012 and September 2017.  Based on the diagnosis of bilateral hearing loss and the Veteran's "significant military noise exposure," B.M. opined (identically, in both August 2012 and September 2017) that it is more likely than not that noise exposure impacted the Veteran hearing.  The Board finds that B.M.'s medical opinion regarding the etiology of the Veteran's bilateral hearing loss to be probative.  

The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, B.M.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears B.M. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate, albeit brief, rationale for the conclusion based on medical principles.

While the Veteran's bilateral hearing loss did not manifest within a year after discharge from service or for years after separation, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).

In this case, consideration of the totality of the evidence of record establishes that the Veteran's bilateral hearing loss (which meets the VA regulatory criteria at 38 C.F.R. § 3.385) was incurred in service; that is, that the hearing loss had its onset in service even though such was not diagnosed until years later.  Id.  The evidence shows acoustic trauma that was sufficient to cause nerve damage to the ears, as recognized by the grant of service connection for tinnitus based on that loud noise exposure.  The evidence also reflects a diagnosis of sensorineural hearing loss, which is consistent with sensorineural (nerve) damage.  In this case, the only potential cause of nerve damage identified was the in-service event and injury of trauma.  The nature of the diagnosis of sensorineural hearing loss recognizes the nerve involvement.  In addition, B.M. considered the Veteran's noise exposure in service, and he specifically opined that the Veteran's hearing loss is related to service.  There is no other competent (or adequate) medical opinion of record against the appeal that directly addresses the etiology of the Veteran's bilateral hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss, as incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


